Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 1 of 17

IN THE. UNITE STATES DisTRICT COURT

FoR THE

LLRST DISTRICT OF MASSACH UsSéTTS

CAMIL DIVISION

JOHN diAZ, PRo-~SE
PLANT I FE é

@
THemas TURCO, CAROL MC), °
STEVEN KENNEWAY, DEAN GRAY
THoemMaAs Tocti, BETHANY HISMAN,
MaATHew M. BRIDE, TImeTHY HEDEZ,
MATTHEW Mc GURN, MiCHALL

WETHEA BEE, LARRY AMBLa,

JORDi TRON LoSsa, JONATHAN TOLOCZ Ko,
ROBERTS SANTOS, AND JOE PRADO .
(CHE DEFENDANTS ARE BEING SuED IN ‘

THAR INDIVIDUAL AND OFFICAL
CAPA ciriés)

°

A a

@

6

oo.

ComMPLAINT

Lo. FURS DcTItON

I.

 

CASE nlo.
zury TRIAL
DEMANDED
ce Zz
3°
c 2 OQ
oO i
40 AS
DPA vo
ana ~ wm
A oO
oO os?
aA me an
z 7
ie
OA A in

THis if A CINIL ACTION AvTHeRIZED BY

WA US. C. SécTIon (9783 To REDRESS THE
DEPRIVATION, UNDER ColoK GF LAw, oF
RIGHTS SECURES) BY THE CoNSTITUTION

OF THE UNITEA STATES.

PAGE |
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 2 of 17

od. THE CaURT HAS JuURISSICTION
UNDER AP U.S.¢. SéecTIonw 1331, AND
SECTION 1343 (a) (3). PLAINTIFF
SEEKS DECLARATORY RELIEF PURSVANT
to AP USC. Sect IeN AAO}, AND
SECTION QDQOQ.~ PiAINTIFF'S CLAMS
FoR INJUNCTIVE RELIEF ARE AUTHORIZE
BY QP U.S.C. SECTION ALSP3Z, ANY
SECTION QQPY , ANK RuLE 6S

of THE FEDERAL RULES OF CIVIL
PROCEDURE.

TL... VEnvé

30 TNE UNITED STATES DisTRICT CoURT
FoR TE FIRST DisTRicT of MASSACHUSETTS,
}$ AN APPROPRIATE VENUE UNDER

QP USC. SéeTiIon 1391 Cb) (2)
BECAVSE Ir 1s WHERE THE EVENTS
GIVING RISE Ta THE CLAIMS OccUuRRES.

PAGE 2
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 3 of 17

Til. PARTIES

 

4. PLAINTIFF, JOHN DAZ , PRo-SE, ACTING
oN His OWN BEHALF, 15 A CoNNICTED
AND SENTENCED SATE PRISENZER. NE CS
CURRENTLY LOCATE) AT THE SouZA-—
BARANOWSK1 CORRECTIONAL CENTER
CSBEC): Ro. Box fooo, SHIRLEY, MA
Ol46Y.

S DEFENDANT THOMAS TURCO, ts THE
MASSACHYVSETIS SECRETARY FeR PUBLIC
SAFETY, HE IS LocATE§ AT: ONE ASHBVRION
PLACE, SUITE 2133 BoSTEN, MA 02108

6. DEFENDANT CARoL Mici, 15 THE
COMMISSIONER FoR THE MASSACHUSETTS
DEPARTMENT of CORRECTION. SHE IS
LoCAT€® AT: 50 MAPLE STREET, MIL FoR),
MA O15.

7. DEFENDANT STENEN KENNEWAY, was
THE SUPERINTENDENT OF THE SouZA - GARANOWSK|
Ca RRECTIENAL CENTER C$BC c). HE CAN BE
CURRENTLY LocaT£A AT) MCI-SHIRLEY,

RO, Box |AIG) HARVARD RoAD, SHIRLEY, MA

O146Y,

PAGE 3
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 4 of 17

f. DEFENDANT DEAN GRAY, if THE ACTING
SUPERINTENDENT gf THE SovZA-BARANOWSK1
CORRECT ONAL CENTER Csgec). Hé CAN BE
CURRENTLY LocATEB AT > SavuZA-— FARANOWSK!
CoRRECTIONAL. CENTER , FO, B0X S000, SHIR 1EY,
MA, Oi4bY,

7. DEFENBANT THomAs Tacci, is THE CHIEF
GRIEVANCE off ic&XR AT SBcc. HE CAN Be
CURRENTLY Lec ATES AT: Sou zA- PARANOW SEK {
CoRRECTIONAL CENTER, FO. Box §000 , SHIRLEY
MA old bY.

(0. DEFENDANT BETHANY HismAN, Is A
GRIENANCE OFFICER AT sReC. SRE CAN BE
CURRENTLY LecATEA AT. SOUZA BAKANGWSE!
CoRRECTIONAL CENTER, RO. Box F000, SHIPLEY,
mA , O14bY -

Il. DEFENDANT MATTHEW mc BRIDE, 15 AN
NNER PERIMETER SECURITY OFHCER CE PS). We CAN

BE CURRENTLY LocATé) AT: SouzA—CARANOWSK |
CoRRECTION AL CENTER, Fo, Bo® S000, SHIRLEY, MA
ClYE4Y,

PAGE Y
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 5 of 17

LQ. DEFENDANT Timo THY HEDGE, (5 AN INNE#
PERI METER SECURITY OFEIGER CEPS). NE CAN

BE CURRENTLY Loc AT&A AT: SOUZA- BARANOWSEKi
CoRRECTIONAL CENTER, Fo.Box F000, SHIRLEY,
MA O1464.

13. DEFENDANT MATTEW MeGURN, tS AN (NNER
PERIMETER SECURITY OFFI CLR (= Ps). Né CAN

Be CuRREnTLY LocATé€S AT< SovzaA—BARANOwW SK!

CORRECTIONAL CEN TER, Po. BOX SK, SHIRLEY MA
01464.

LY. DEFENDANT MICHAEL WETHER BEL, is AN SBec
DisciPLinARY OF FIcZR. HE CAN BE CuRRENTLYy Loc ATES
AT? SoUZA~ BARANOWSK1 CoRRECTIONAL CENTER,

Ro, Box S000, SHIRLEY, MA, O14GY,

[5° DEAENDAAT LARRY AMB lo, ts AN SBC
DisciPLinaRy oFFich¥, HE CAN BE CURRENTLY lecATé&D
AT . SouZA-PAkANowSKI CoRRESTIONAL CANTER,
Ro. Bor So00, SHALLY, MA, ot4b 4.

LG. DEFENDANT JORDI TRon CoSo, 1S AN SBéc

Di SciPLINARY Offic£R. HE CAN BE CuRREVTLy

Loc ATE) AT: SOUZA—BARANOW SK CoRRECTIONAL CANTER,
Ra Bex foo, SHIRLEY, MA Oley.

Page S
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 6 of 17

[7 DEFENDANT JONATHAN ToLoczko, 15 AN
SBeo NAARING OFF ICLR, HE CAN BE CURRENTLY
LocATEA AT: S0OUZA-BARANGW SIL) CoRRE SONAL
CENTER , Po.B0X O00 , SHIRLEY, MA O1N4,

if. DEFENDANY Ko6ERT2 LANTOS, dt AN SB ee
HEARING OF4ICZAR, NE CAN BE CoRRENTLY Loc até)
AT: SovZA- BARANOWSKI CoRRECTIONAL CENTER,

Po .Bex 5000 , SHIRLEY, MA O1464.

19. DesenDANT J2E PRADG, 16 THE SBE

MAIL. Roam SUPERNMiSoR. HE CAN BE CURRETLY
LocaATéd) AT: SOvZA-~BARANG WSK) CoRRECTIONAL
CENTER, fo, Box F000, SHIRLEY, MH Oly.

QO gacn pét4nDANT 15 BENG Sued ik
THAR INDNADUAL AND Off c/4AL CAPACITIES «
AT ALL TIMES MENTIGNSO (NN THIS
ComPLAInT, EACH DEFENDANT ACTED
UN bER CotoR of STATE LAw.,

IV. FACTS

21. Ln YANvARY , 2old, PLAINTHE BIAZ, Dib
FILE His NeN-FRVoLoUS Civil, ACTION te I IG S—- ONO
eos, IN COMMoN WEALTH GF MASSACHUSETTS, woRcé STLZ$

(VPERIOR CovRT.
PAGE G
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 7 of 17

2d. LMmMEDIATELY AFTER PLAINTIFF DIAZ, PLACED
HLS New -FRIVoLOUS CIVIL ComPLAINT @N THE
PRISON MAILBox, THE DEFENDANTS Leck PLAINTHE
DIAZ. IN Nes CELL, TRE NEXT~ MORNING, WITH

No REASON GIVEM.

23. Sto RTLY THEREAFTER, PLAINTIFE DIAZ, WAS
FRon Nis GENERAL PoPuLATion CELL, AND PLAC

ON A PUNISHMENT Housing CA LT WITH SENERE
RESTRICTIONS, INCLUDING DENIAL of ACCESS

TT? THE PRidon LIBRARY, THis WAS ARFITRARILY
DanN& wit No NiserPLInARY INFRACTION
CoMMAITED BY PiAINTIFE DAZ, NOR ANY bue
PROCESS AffoRDEN. THIS PEGAN The DAY
AFTER PLAINTIFF DIAZ, PLACED His NON-FRivetous
Ciuin COMPLAINT, IN THE PRison MAIL Box.

QU. THe SEVERE RESTRICTIONS INCLUSL
LANCTIeNS THAT TNE PRifan ADMINISTRATION

RESEAVES AS PUNSHMENT SANCTIONS °
ENcomPASSED iN THE 103 cme F30%09 INMATE

DISCIPLINARY Pottey, YET PLAINTIFE DAZ,

Committed No DiseseLiwARy INERACTIONS AT THAT
TIME, NOR WAS PLAINTIFE DIAZ, AFFORDED ANY bu€

PROCESS PROTECTIONS, (A THE FoR&m OF A
NEARING, TO CHALLENGE THE SANCTIONS
im Posen,

PAGE '7
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 8 of 17

Qo. THE PRigN MAILRoom SUPERVISOR,
Began AN EmMmMEDIATE CAMPAIGN OF OPENING,
READING, AND TAMPERING WITH PLAINTIAE
DIAZ Ss CLEARLY MARKED LEGAL MAIL ,;
OUTSIDE OF HIS PRESENCE.

26. oN MAF 17, AclP, DEFENDANT McBRIDE,
GRDEREN PLAINTIFE DIAZ, TO SPEAK To Hew, REGARDING
AN) ALTERCATION BETWEEN TWo PRISON (‘NMATES,
Not ASSoct4ATES iN ANY WAY WITH PLAINTIFFS DIAZ,
PLAintifE DIAZ, REFUSED To SPEAK Te DELEN DANT
Me BRIDE, FoR FEAR OF BEING LABLEDL A PRISeN
INFoRMANT. DEFENDANT “Wc BRIDE tSsuéd PLATES
DAZ, DiserpLenARy REfoRT aE GIQeGQ3.

D7 PLAINTIFF DAZ, WAS FINALLY RETURNED) To THE
GENERAL POPULATION HovsiNG VNIT OW TULYAT Qol®.
HowEvVeR, THE DEFENDANTS ContinuZA To (NTERFERE
WITH PLANT? ES DWAZ'S CLEARLY MARKED LEGAL
MAIL. PLAINTIFF DIAZ, FILED SENERAL CRIEVANCES
witH DEFENDANT T2ECj. DEFENDANT Tocci,
CLACM ES THAT THE ContiNUES (NER FEXKENCE
WITH PLAINTIFF 5 CLEARLY MARK ES peed
MAIL, WAS BErNG ben€. BY Accibianr™ . ANK
THAT Or wiouth Net NAPPEN NGAIN., YET

THE PATTERN Con TINUEJ.

PAGE Sf
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 9 of 17

JS. ON AvGUST A4,A0!F, DEFENDANT HEDGE,
ORDERED PLAINTIFF DIAZ, Te SPEAK To Nim, REGARDING
AN INCIDENT INVOLVING OTHE INMATES NOT ASss0CtATE
WITH PLAINTIFF DIAZ. PLAINTIFE DiAz, REFUSED

Te SPEAK WS DEFENDANT HEDGE , FER FEAR GF

BEiINE LABLED AS A PRISsN INFORMANT,
DEFENDANT HEDGE, IssvéA PLANTAE DiAZ,
DiserPLiNARy RAPORT FF 41P S14.

2d. an Avoust (3, 2017, DEFENDANT Mc GuRN,
ORDERED PLAINTIFE DIAZ, Te SPEAK Te Mim REGAADING

AN AUTERCATION BETWEEN GHHEL PRISoN INMATES
NOT ASSOCIATEA sith PLAINTIEF DIAZ. PLAINTIFF
DIAZ, REFUSED TD SPEAK with DEFENDANT Mc 6 RN,
FoR FEAR OF BE:Nip LABLED A PRISON JN KDRMANTZ
DEFENDANT MeGuRN, 15 06k PLAINTIFE DIAZ,

DICE 1PLINARY REPORT FH 4Y QIWZI,

30. eR BACH DISC) PLINARY REPGET 1SfvED To

PLACNT FEF DiAZ, DISCIPLINARY OFFICERS MICHAEL,
WETHERBEL, LAWRENCE AMBLO, ANS JERDI Tonos,
RENIENEA AND AVTHORIZE) THE Disc, PLINARY PROCESS

To PRectéé). HARING off Ices Tolocz Ko, AND
SANTOS | DiI) SANZTICN PLAINTIFE DIAZ,

31. tHougHoot™ THE ENTIRE DURATIon, THE ) E4ENDANTS
CoNTINULS To OPEN, READ, AND TAMPER wiTH PLAINTIZE’S
CLEARLY MARKED LEGAL MAIL, OVTSIDE Of Nis PRESENCE.

PAGE FT
Case 1:20-cv-12159-FDS Document 1 Filed 12/02/20 Page 10 of 17

32. In Ael4, PLAINTIFF DIAZ, RECEIVED

NoTick FReM weRCéSTER SUPERIOR CouRT,

THAT His Now= FRIVOLOUS Civil COMPLAINT HAL
BEEN Dismissféh. THIS was DUE IN LARGE PART

Jo THE CoNTRIBUTING FACTORS Of TIA DESENMNTS
PLACING OBSTICLES (Lé6ar MAIL INNKFERENCEL, hie
LiBRARY Accés, LACK of LAW Books, DISABLING PLAINTILE T
TELEPHONE PIN DENYING CALLS V2 ATTORWE YW, ETC.)
in THE PATH of PLAINT?AE DIAZ 'S ABILITY To PROPERLY
LivTiGATE Hil Non -FPRivoLogs CIVIL ACTION,

33. PLAINTIFZE DAZ, DIS AMEnPT T2 APPEAL
Hts NoN-FRIVoLous, WORCESTER SUPERIOR CouRT
jciNik ACTlon, Hower, THE FATAL Siow Ta
His ABitiry T2 APPEL, OccuRREZ Whew, ow
January Qt, dodo, DEFEVDANT KENNEWAY, ORDER
THE FoRctA REMeNAL OF PLAINTIFF DIAZ, FROM
Nis) GENERAL POPULATION CELL , wiTiouT AAT

Di CiPLINARY INFRACTION Commi Eh BY PLAATHFE
bAZ,NOR ANY DVE PROCESS PROTECTIONS AFPORDE,
AND ARBITRARILY PLACED PLAINTIFE DIAZ, *%
DEKE DANT )CENNEWATS Newly CREATED PUNSHMEnT
UNIT, WHERE PLAINTIFE DIAZ, WAS SEPARATES FFom
Att of Hts PERSeNAL PROPERTY | INCLUDING Nis
LEGAL Doce ments, ANS His LAW Books.

PAGZ 10
Case 1:20-cv-12159-FDS Document 1 Filed 12/02/20 Page 11 of 17

34. ALL oF PLAINTIKE DIAZ'S PROPERTY WAS
REmov&A FRom Nis CELL BY DEPARTMENT STAF,
ANb PLACEA an THE PRison WARE HOULE, WHERE IT
WAS  Mixég ov with HUNDREDS of OTHER
PRiSeNERS © PROPERTY.

35. THe Derewbanrs Have Ere “Lose” of
CoNFiSCATES Atl oF PLAINTIFE Diaz's LAW
Boolts, AND ConFis CATES oR “Lost”, mult? PLE
fordéRr ZoNTAINING PLAINTIFFS Di4z's Documents,
RELATING To Nis Non-FRwvolour DISMISSED CIVIL

AcT¢ONn,

36. PLANTA DIAZ, REMAINS ON LENNEWAT'S PUNISHMENT
UNIT, WHEE THE SYVPEAINTENDENT CONTINVES Ta imfPos€
DISC PPLINARY SANCTIONS, ALONG WITH PUNISHMENT
SANICTIONS NoT AUTNCR ITED, NoR PRamMuiGAnég, WITH
No DIC PLENARY INFRACTIONS CommiTrég E&Y

PLAINTIFE bAzZ NeR ANY DUE PRACESS PROTECT lens
AFPABRDS ED.

VV. EXNAUSTION OF ADMINISTRATIVE REMEDIES

3°77. piAINTIAK DIAZ, WAS Extt4urT&) ALL
AdDMNiSTRAT IVE REMEDIES.

PAGE {I
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 12 of 17

VE... LEGAL CLAIMS

38, PLAINTIAL REALLEGES AND INCORPORATES
BY REFERENCE PARAGRAPHS 1—-3°7.
COUNT +h |

VIOLATION OF SM~TEe LAW:

M:G.L.AL CHIT E3FE C)C) (A): 409 (6)

39. DEZENDAIWTS \IOLATEA SAME LAW, M.G.L.A

cu. 127 §38 E Ca)CL)C2); ANd (Ce) Grievance
SYSTEM.

40. THE DELENDANTS FAILURE To ComPLy wiITH |
THE MALSACHUSENS DEPARTMENT OF CORRECTIONS REGULATIONS
lo2 CMR 441:00 Lnmaré CRiévANCE REGULATIONS,

to AN  mParrial RéfoluTteN OF A GRIEVANCE
FicéDb AGAINST THE DEPARTMENT, IT’S CfFICARS
OR EMPLOYEES.

“1. TNE Conduct 6f THE DEFENDANTS RESULTED

IN THE PLAINTI AS BEING DENIE) A FAIR AND
IW PARTIAL RESOLUTION,

PAGE 12
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 13 of 17

YQ. THE DEFSEVDANTS wie NANbied, AND
ULTOM ATELY RESPONDED TS THE PLAINTIES
GRIEVANCES FAILED T2 CORRECT THEA WLESAL
ACTtons.

COUNT FF 2

ViolATton of SMMATE LAw:
APPEAL FRor ADMINISNETIVE AGEVCY
M.G.L.A. CH. 30 A | ThkeveH

13. THE DEFENDANTS, DEPARTMENT EmPLoVéds,
IVE Vict ATES AGENCY REGULATIONS, WILEFULLY ,
MALI CievSLYy, inv A KNowenc PAINERN Of CNDUCT
OR SERIES OF ACTS, ONER A PERI) GF TIME,
DIRECTED AT THE PLAINTIFF, THAT HAs CAUSED
THE PLAINTIZE, To SUFFER SUBSTANTIAL
EMaTlanart. DirTRESs .

Y4. MAssACHULEenS GENERAL LAWS ANNOTATE,
CHAPTER SOA § 1 Tieousy £, Allows THE
PLAINTIFF To APPEAL THE ADMINISTRATIVE
AGENCIES of TNE Commenwt4tTH 6Ff
MASSACHUSETTS Ty SELK RELIEF,

PAGE I3
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 14 of 17

COUNT# 3
FIRST-~ AMENDMENT
Te THE
UNITED STATES CoNnstTirurieny

FREE SPEECH

GS. tHE FRIT AMENN MENT To THE UNINED SATS
CONSTITUTION , ALLowsS Fe TNE RIGHT To FKEZ
SPELCH FREE SPEBCH +5 THE RIGHT Ta SPEMK,

OR Not te SPESK.

46. TNE Conduct of THE DEFENDANTS RésuLTEs iw
THE PLAINTIFE BEING PUNITIVELY SANCTIONED Fo

EXERCISING Mis FIRST AMENSAMENT RIGHT NOT
Te SPEANM.

CoUNT at Y
FOURTEENTH AMENDMENT
To THE

UNITED STATES ConSTITUTION
DVE PRoc¥éss

47. THE Fou RTEENTH AMENDMENT Te THE vniTéd

SPATES CoNSTITUTION, ALLowsS FeR ALL CiITIZHNS,
THE RIGHT To DUE PRocéss

PAGée 14
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 15 of 17

46. THE DEFENDANTS DEN*AL OF hUL PReCESS

To THE PLAINTIFF, RESULTED IN THE DEFENDANTS
PLACEMENT OF THE PLAINTIAFL IN A PUN. SHM&e\t-
UNIT, STRIPPED OF Nis LIBERTY, ANS PRePERTY,
wiTH No Dus PReckss PRatécTions AFFORDED Ts
THE PLAINTI FS.

44. THE PLAINTIFE WAS Wo PLAIN, ADEQUATE of
ComPLéer€ RéEmébY AT LAW TT REdRErr THE WRONGS
DESCRIBED PERE IN, PLAINTIFE WA BEE AND
WiLL Continvé To BE IRREPARABLY iInDgvRed BY
THE Conbuct of TNE DEFENDANTS, UNLESS TNs

CouRT GRANTS TNE DECLATATORY AND INSUWCIYES
RELIEF WHICH PLAINS SEEKS,

“Wit? PRAVER FoR RELIEF.

 

WHEREFORE , PLAINTIFE RESPECTFULLY PRAYS THAT
THis CouRT ENTER JUNGMENT GRANTING PIA INTIFE 3

SO. A DECLARATION THAT TNE ACTS AND
OMISSIONS DESCRIBES NEREIN, VIOLATED THE
PLAINTIAS'S RigtTs UNDER THE ConisriTUTI9n,
AND LAWS OF THE UNITES SMPES, AND THE
STATE OF MASSACHUSETTS.

PAGE IS”
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 16 of 17

So]. A PRELIMINARY AND PERMANENT INSUNETION
ORDERING DEFENDANTS Toa!

A) CEASE OPENING , READING, AND TAMPERING

WITH PLAINTIFF © LEGAL MAIL, CUTSID E OF
His PRESENCE *

B) Rémoyl ALL ILLEGAL SANCTIONS BEING
*MPoSED ON THE PLAINTIFF:

Cc) RETURN ALL OF THE PLAINTIAL YS PRoPERYy
Tob Hem, IN CLUDING Kis LEGAL Bo kes:

pd) CEASE PUNISHING PLAINTIZE Fe REMAINING
SILENT

> CEASE INTERFERING WiTH PLAIVT ALY
AWEMPTY Te PRePERLY LIMGATE IN THE Covkrs.

S52. COMPENSATORY DAMAGES IN THE AMeyunT-

of BIS o00', AGAINST EACH DEFENDANT, Sorarty
AND SEVERALLY .

53. PUNI TINE DAMAGES IN THE AMeunT of HQES 000°
AGAINST BACH DEFENDANT.

SY. A JURY TRIAL ON ALL (SSUES TRIABLE BY
TuRY,

SS. PLAINTIAC SS CoSTS oN THIS Solts

PAGE IE
Case 1:20-cv-12159-FDS Document1 Filed 12/02/20 Page 17 of 17

56. ANY ADDITIONAL RELIEF THIS CouRT
D4AmMS IVUST, PROPER, AND EQITABLE.

DATES -No\eEnssa 25; 0%

RES PECTEULLY SUBMITTED

ve
SOHN DAZ WEQSQ3

§.B.C.C.
PO.B8ex F000

SHIRLEY, MA O1464

VERIAICATLON

LD ANE READ THE FOREGOING CoMPLAINT~AND
HEREBY VERIFY THAT THE MATIRERS ALLEGE
THEREIN ARE TRUE, EXCEPT AI Ta MAITERS
ALLEGED ON INFORMATION AND BELIEF, AND, AS
TO THesé, LE BELIENE THém To 8 PRvE.

TT CERTIFY UNDER PENALTY OF PERTURY
THAT THE FOREGOING |\5 TRUE AN) CoRRE CT,

DATED = Nowémbée Ai 20
yi pn O77

oun di4z , PRe-~seé

PAGE 17
